Citation Nr: 0508950
Decision Date: 03/24/05	Archive Date: 04/27/05

DOCKET NO. 98-17 917                        DATE MAR 24 2005

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for peripheral neuropathy secondary to herbicide exposure.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

Appellant and T. W.

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from April 1966 to March 1968.

This. case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).

This case was previously before the Board in January 2001. At that time the Board determined that the veteran's claim for service connection for post-traumatic stress disorder (PTSD) was well grounded. The case was remanded to the RO for further development.

In December 2004 the RO granted service connection for PTSD. Thus the issue of service connection for PTSD is no longer before the Board for appellate consideration. The case has since been returned to the Board and is now ready for appellate review.

FINDINGS OF FACT

1. The veteran had service in Vietnam and he is presumed to have been exposed to herbicides to include Agent Orange while in Vietnam.

2. Peripheral neuropathy was not shown in service and the veteran is not shown to have currently diagnosed peripheral neuropathy.

CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

- 2 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on August 29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22,2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).

The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response.

- 3 

With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on December 16, 2003, the President signed H.R. 2297, the Veterans Benefits Act of 2003 (the Act). Section 701 of the Act contains amendments to 38 USC §§ 5102 and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, P.L. 108- ____, Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts to notify the veteran of the information and evidence needed to substantiate his claim. The veteran was provided a copy of the rating decision noted above, an October 1998 statement of the case and supplemental statements of the case dated in July 1999 and November 2004. These documents, collectively, provide notice of the law and governing regulations, as well as the reasons for the determination made regarding his claim. By way of these documents, the veteran was also specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA on his behalf.

Further, in a July 2003 letter, the RO specifically informed the veteran of the information and evidence needed from him to substantiate his claim, evidence already submitted and/or obtained in his behalf, as well as the evidence VA would attempt to obtain.

The record discloses that VA has met Its duty to assist the veteran also in obtaining evidence necessary to substantiate his claim. Most notably VA and private treatment records and reports of comprehensive VA examinations provided to him since service have been obtained and associated with his claims file. There is no identified evidence that has not been accounted for and the veteran's representative has been given the opportunity to submit written argument.

The Board notes that the July 2003 VCAA letter was mailed to the veteran subsequent to the appealed rating decision in violation of the VCAA and the veteran was not specifically informed to furnish copies of any pertinent evidence in his possession pertinent to his claims not previously submitted as required by 38 C.F.R. § 3.159.

- 4



The Board, however, finds that in the instant case the veteran has not been prejudiced by this defect. In this regard, the Board notes the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to his case and ample opportunity to submit and/or identify such evidence. No additional evidence appears forthcoming. Therefore, under the circumstances, the Board finds that any error in the chronological implementation of the VCAA is deemed to be harmless error. VA has satisfied both its duty to notify and assist the veteran in this case and adjudication of this appeal at this juncture poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

F actual Background.

The veteran's service medical records are negative for complaints and/or findings suggestive of peripheral neuropathy. On the veteran's March 1968 medical examination for service separation a clinical evaluation of the veteran's upper and lower extremities found no abnormalities. A neurological evaluation was similarly negative.

Subsequent to service, the veteran was hospitalized by VA beginning in June 1973 because of somatizations and nervousness. The veteran's hospital discharge summary records that a physical examination of the veteran on admission was unremarkable.

The veteran was afforded a VA Agent Orange examination in November 1981. Neurological examination, to include motor and sensory, were within normal limits.

The veteran was afforded a psychiatric evaluation in March 1983 by a private physician. On this examination, and pertinent to the current appeal, the veteran related a number of complaints, including complaints that his hands and feet become numb and tingle.

When seen in October 1983 by a private physician for a psychiatric examination, the veteran reported that he has symptoms that began about a year after he returned

- 5 


from Vietnam in 1969. He said it was at this time he began experiencing insomnia; he would breathe hard, and then his hands, mouth, and legs would become numb. He believed that these symptoms were all physical and mentioned that Triavil and Valium had been prescribed for these symptoms and have been helpful.

On VA examination in March 1998, the veteran informed his examiner that in 1970 to 1971, three years after coming back from Vietnam, he started having numbness and tingling over his fingers and toes. He said that this problem is primarily with sensorium, involving loss of sensation in the extremities with no motor deficits. He said that this condition has been chronic for the last 27 years with fluctuations but without significant change over time. He complained that he had difficulty in holding objects in his hands while he has spells of tingling and numbness. On physical examination, the veteran extremities appeared normal without discoloration, swelling, clubbing or cyanosis. Range of motion was within normal limits. Arterial pulses were +/+ in all locations. Muscle strength was 5/5. Deep tendon reflexes were +2 and equal bilaterally. Sensorium to touch and pain was intact except for decreased sensation to touch on the left side of his face. Peripheral neuropathy involving the hands and feet suspected, not found was the pertinent diagnosis rendered.

At a videoconference hearing before the undersigned Veterans Law Judge in June 2000, the veteran stated that he started experiencing numbness in his hands and feet within a year of his discharge. He said that this came on all of a sudden and that his current attacks of symptoms last "forever, and sometimes they're just probably a few minutes." Testimony was also received from T. W.

VA outpatient treatment records, compiled between August 2000 and August 2004, have been received and associated with the claims file. These show evaluation and treatment for various disabilities, primarily the veteran's PTSD. Included in these records is a May 2004 neurological consult, which records the veteran's complaints of episodes of paresthesias involving the arms, face, chest, and feet, lasting seconds to minutes. On motor examination, the veteran had normal bulk and tone, and power was 5/5 throughout. On sensory examination, the veteran's upper and lower extremities were noted to be intact to light touch. The impression was chronic

- 6 


lightheaded spells and paresthesias, chronic. The examiner stated that the stable nature of the problem for 30 years makes progressive neurological disease extremely unlikely. There were no examination findings of a neurological deficit. The examiner suspected anxiety-related spells with hyperventilation syndrome to blame for the diffuse paresthesias.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service. 38 U.S.C. A. § 1116(f).

When such a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which disorders have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more following his service in the Republic of Vietnam, the disorder shall be presumed to have been incurred during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2001). The following diseases shall be service connected if the requirements of38 U.S.C.A. § 1116 and 38 C.F.R.§ 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebut table presumption of 38 C.F.R. § 3.307( d) are also satisfied: Chloracne or other acneiform disease consisted with chloracne; Hodgkin's disease; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma; respiratory cancers (cancers of the lung, bronchus, larynx or trachea); soft tissue sarcoma, and type II diabetes also known as type II diabetes mellitus or adult-onset diabetes). 38 C.F.R. § 3.309(e) (2002). The disease listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne, PCT, and acute and subacute peripheral neuropathy shall have become manifest to a

- 7 



degree of 10 percent or more within one year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to a herbicide agent during active military, naval, or air service. 38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii).

In addition, the United States of Appeals for the Federal Circuit has held that the Veteran's Dixon and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the record reflects that the veteran served on active duty in the Republic of Vietnam during the Vietnam Era. Hence, he is presumed to have been exposed to Agent Orange or other herbicide agents. 38 U.S.C.A. § 1116(t).

The service medical records do not show the presence of any disorder involving the veteran's neurological system. The first clinical indication of complaints of numbness was in the early 1980s, many years after service. Although complaints of numbness have persisted, peripheral neuropathy has no been diagnoses. The VA examiner in March 1998 while noting that the veteran had complaints of numbness and tingling in his extremities did not find that the veteran had peripheral neuropathy of any kind. Additionally, the May 2004 neurological consultation at the VA clinic did not diagnosis peripheral neuropathy but the physician felt that the complaints were a manifestation of the veteran's psychiatric disorder.

The lay statements and testimony are competent evidence when describing symptoms. However, where the determinant issue involves a question of medical diagnosis or medical causation, only individuals possessing specialized medical training and knowledge are competent to render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence does not reflect that the appellant currently possesses the required specialized medical training and knowledge, nor is it
contended otherwise. 

- 8 


After consideration of all the evidence of record, the Board finds it is not shown that the veteran currently has peripheral neuropathy. The United States Court of Appeals for Veterans Claims has stated that Congress specifically limits entitlement to service-connected disease or injury to cases where incidents have resulted in a disability, and held that [i]n the absence of proof of a present disability [,] there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Because there is no competent medical evidence establishing a current diagnosis of peripheral neuropathy, the preponderance of the evidence is against the claim for service connection. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Accordingly, the appeal is denied.

ORDER

Service connection for peripheral neuropathy secondary to herbicide exposure is denied.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans

- 9 




